Exhibit 10.30

PATENT SECURITY AGREEMENT

(Patents, Patent Applications and Patent Licenses)

THIS PATENT SECURITY AGREEMENT (this “Agreement”) is made as of December 13,
2010, by the party named as a Grantor on the signature pages hereto (“Grantor”),
and BANK OF AMERICA, N.A., a national banking association, in its capacity as
collateral agent and administrative agent (together with its successors and
assigns in such capacity, “Agent”) for various financial institutions
(“Lenders”) party from time to time to the Loan Agreement (as defined below).

Recitals:

WHEREAS, Spectrum Brands, Inc. (“SBI”), United Pet Group, Inc. (“UPG”), and
certain of their subsidiaries and affiliates are party with Agent, Lenders, and
certain other parties thereto to that certain Loan and Security Agreement dated
as of June 16, 2010 (as amended, supplemented, modified or refinanced from time
to time in accordance with the terms of the ABL Intercreditor Agreement, the
“Loan Agreement”);

WHEREAS, UPG has acquired all of the equity interests in Grantor and,
concurrently with the execution and delivery of this Agreement, Grantor is
executing a certain Joinder Agreement to Loan and Security Agreement and other
Loan Documents (the “Joinder Agreement”), pursuant to which Grantor has agreed,
among other things, to join the Loan Agreement as a “Borrower” thereunder and to
grant to Agent, for the benefit of the Secured Parties (as defined in the Loan
Agreement), a security interest in and lien upon substantially all of its
assets; and

WHEREAS, Agent and Lenders are willing to make loans and other financial
accommodations to Borrowers (as such term is defined in the Loan Agreement),
including Grantor, from time to time pursuant to the terms of the Loan
Agreement, provided that Grantor executes this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor grants to Agent, for the benefit of
the Secured Parties, and to secure the Obligations (as such term is defined in
the Loan Agreement), a continuing security interest in all of Grantor’s right,
title and interest in, to and under the following (all of the following items or
types of property being herein collectively referred to as the “Patent
Collateral”), whether now owned or existing or hereafter acquired or arising:

(i) each patent owned by Grantor, including, without limitation, each patent
referred to in Schedule 1 hereto;

(ii) each patent license to which Grantor is a party, including, without
limitation, each patent license recorded with the U.S. Patent and Trademark
Office identified in Schedule 1 hereto; and

(iii) all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by Grantor against third
parties for past, present or future infringement of any patent owned by Grantor
(including, without limitation, any patent identified in Schedule 1 hereto) and
all rights and benefits of Grantor under any patent license (including, without
limitation, any patent license recorded with the U.S. Patent and Trademark
Office identified in Schedule 1 hereto).



--------------------------------------------------------------------------------

Grantor irrevocably constitutes and appoints Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the name of Grantor or in
Agent’s name, from time to time, in Agent’s discretion, so long as any Event of
Default (as such term is defined in the Loan Agreement) shall have occurred and
be continuing, to take with respect to the Patent Collateral any and all
appropriate action which Grantor might take with respect to the Patent
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Agreement and to
accomplish the purposes hereof.

Except to the extent expressly permitted in the Loan Agreement, Grantor agrees
not to sell, license, exchange, assign or otherwise transfer or dispose of, or
grant any rights with respect to, or mortgage or otherwise encumber, any of the
Patent Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by Grantor to Agent pursuant to the Loan Agreement. Grantor
acknowledges and affirms that the rights and remedies of Agent with respect to
the security interest in the Patent Collateral granted hereby are more fully set
forth in the Loan Agreement, the terms and provisions of which are incorporated
by reference herein as if fully set forth herein.

[Remainder of page intentionally left blank; signatures appear on following
page.]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Agreement to be signed and delivered
by its duly authorized representative on the day and year first above written.

 

GRANTOR: SEED RESOURCES, L.L.C. By:  

   /s/ John T. Wilson

Name:  John T. Wilson Title:    Vice President + Secretary

Patent Security Agreement



--------------------------------------------------------------------------------

 

Accepted: AGENT: BANK OF AMERICA, N.A., as Agent By:  

   /s/ Lisa Freeman

Name: Lisa Freeman Title: Senior Vice President

Patent Security Agreement



--------------------------------------------------------------------------------

Schedule 1 to Patent Security Agreement

SEED RESOURCES, L.L.C.

PATENTS AND DESIGN PATENTS

 

Patent No.

  

Issued

  

Expiration

  

Country

  

Title

6024047

   2/15/2000    2/15/2014    USA    Bird Feeder

6591779

   7/15/2003    7/15/2017    USA    Display Bird Feeder

7685967

   3/30/2010    3/30/2024    USA    Feed Cake Assembly

PATENT LICENSES

 

Name of

Agreement

  

Parties

Licensor/Licensee

   Date of
Agreement    Subject
Matter Licensing Agreement    Bellsong Products (D. Scott Schultz) (Licensor)
and Birdola Products (Licensee)    11/23/2003    Patent No.


6474260